JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed August 28, 2006 be affirmed. The district court properly dismissed this action pursuant to § 1915(e) for failure to state a claim upon which relief may be granted. See § 1915(e)(2)(B). A municipality can only be held liable under 42 U.S.C. § 1983 when its policy or custom inflicts the injury. See Monell v. Department of Social Services, 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Appellant did not claim that his alleged injuries were the result of the former D.C. Parole Board’s policy or custom. Furthermore, to the extent appellant is suing the former Chairperson of the D.C. Board of Parole in her individual capacity, the district court correctly held that the complaint does not allege that the former Chairperson, “acting under color of state law, caused the deprivation of a federal right.” Kentucky v. Graham, 473 U.S. 159, 166, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985). See Simpkins v. District of Columbia Gov’t, 108 F.3d 366, 369 (D.C.Cir.1997) (complaint must allege personal involvement by government official in events giving rise to constitutional claim).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.